Name: Council Regulation (EEC) No 4053/86 of 22 December 1986 fixing the arrangements for reciprocal trade in cheese between the European Economic Community and the Republic of Austria
 Type: Regulation
 Subject Matter: distributive trades;  Europe;  processed agricultural produce;  European construction
 Date Published: nan

 31 . 12 . 86No L 377 / 34 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 4053 / 86 of 22 December 1986 fixing the arrangements for reciprocal trade in cheese between the European Economic Community and the Republic of Austria THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Temporary Arrangement for a concerted discipline between the European Economic Community and the Republic of Austria concerning reciprocal trade in chesse is due to expire on 31 December 1986 ; Whereas the negotiations which have been entered into by the European Economic Community and the Republic of Austria with a view to a new arrangement have not yet been completed; whereas , to avoid any break in continuity and to maintain the reciprocal trade in cheese , measures should be adopted on a unilateral basis , until a new arrangement enters into force and until 31 December 1987 at the latest , whereby the current arrangements for importing cheese originating in , and coming from, Austria into the Community would be maintained , HAS ADOPTED THIS REGULATION: Article 1 The arrangements for importing into the Community cheeses originating , and coming from, Austria as set out in the Temporary Arrangement for a concerted discipline between the European Economic Community and Republic of Austria concerning reciprocal trade in cheese , signed on 21 October 1981 and last amended by the agreement in the form of an exchange of letters of 20 March 1984 ( 1 ), shall be maintained on a unilateral basis as from 1 January 1987 . Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities . It shall apply until the entry into force of a new arrangement in the form of an exchange of letters between the European Economic Community and the Republic of Austria and until 31 December 1987 at the latest . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1986 . or the Council The President G. SHAW (&gt;) OJ No L 72 , 15 . 3 . 1984 , p. 29 .